United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 23, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60218
                          Summary Calendar



                       RICHARD MERLE SWITZER,

                                                 Plaintiff-Appellant,

                                 versus

   ROBERT L. JOHNSON, COMMISSIONER, MISSISSIPPI DEPARTMENT OF
 CORRECTIONS; DAVID C. TURNER, Southern Mississippi Correctional
 Institute, Superintendent; MARK H. BOUNDS, VoTech Director; MAX
                            S. BUSBY,

                                                Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 2:02-CV-144-BrS
                      --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Richard   Merle   Switzer   (“Switzer”),   Mississippi    prisoner

#47818, appeals the district court’s denial of his motion for a

temporary restraining order and preliminary injunction.         Switzer

alleges that his legal papers were damaged during a shakedown of

his unit and argues that he is entitled to injunctive relief

prohibiting the damaging of his legal property and retaliation

against him by prison officials.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     We lack jurisdiction over an appeal from the denial of a

temporary restraining order. Faulder v. Johnson, 178 F.3d 741, 742

(5th Cir. 1999).       As Switzer has made only speculative allegations

that he   faces    a    substantial   threat   of   irreparable   harm,   the

district court did not abuse its discretion by denying his motion

for a preliminary injunction.          See Holland America Ins. Co. v.

Succession of Roy, 777 F.2d 992, 997 (5th Cir. 1985). Accordingly,

Switzer’s appeal from the denial of his request for a temporary

restraining order is DISMISSED, and the district court’s denial of

his motion for a preliminary injunction is AFFIRMED.              Switzer’s

motion for appointment of counsel is DENIED.




                                      2